        Case: 18-30187, 10/04/2018, ID: 11035172, DktEntry: 12-1, Page 1 of 2
        Case 1:17-cr-00077-SPW Document 67 Filed 10/05/18 Page 1 of 2
                                                                                FILED
                     UNITED STATES COURT OF APPEALS                              OCT 04 2018

                                                                            MOLLY C. DWYER, CLERK
                            FOR THE NINTH CIRCUIT                             U.S. COURT OF APPEALS




UNITED STATES OF AMERICA,                         No. 18-30187

              Plaintiff-Appellee,                 D.C. No. 1:17-cr-00077-SPW
                                                  District of Montana,
 v.                                               Billings

JOHN HENRY SCHNEIDER,
                                                  ORDER
              Defendant-Appellant.


Before: Peter L. Shaw, Appellate Commissioner.

      The court has received and reviewed appellant’s motion for appointment of

counsel (Docket Entry No. 11).

      It is unclear whether appellant may have sufficient resources to retain

counsel. The proper approach in this situation is to appoint counsel and address

the eligibility issue later. Accordingly, appellant is granted leave to proceed in

forma pauperis, and counsel will be appointed for purposes of this appeal.

Appellee shall, however, seek an order from this court, within 180 days after the

date of this court’s decision on the merits, seeking reimbursement of funds

expended under the Criminal Justice Act for the cost of providing representation if

appellee believes that appellant has access to sufficient funds. See 18 U.S.C.
         Case: 18-30187, 10/04/2018, ID: 11035172, DktEntry: 12-1, Page 2 of 2
         Case 1:17-cr-00077-SPW Document 67 Filed 10/05/18 Page 2 of 2



§ 3006A(f); 7A Guide to Judiciary Policy §§ 210.40.30, 210.40.40. Counsel will

be appointed by separate order.

       The Clerk shall electronically serve this order on the appointing authority for

the District of Montana, who will locate appointed counsel. The appointing

authority shall send notification of the name, address, and telephone number of

appointed counsel to the Clerk of this court at

counselappointments@ca9.uscourts.gov within 14 days after locating counsel.

       The Clerk shall also serve a Form CJA 24 on the appointing authority, who

shall provide the form to newly appointed counsel. See 28 U.S.C. §753(f). If

appellant seeks transcripts of proceedings requiring special authorization, that

authorization should be obtained from the district court. See 6 Guide to Judiciary

Policy §550.40.

       The Clerk shall amend the docket to reflect that appellant is proceeding in

forma pauperis.

       Briefing remains suspended pending further order of the court.

       The Clerk shall serve this order on appellant individually at 543 Camino De

Orchidia, Encinitas, California 92024.




DL/AppComm Direct Criminal                 2
